DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 01 June 2022 are herein acknowledged.  Claims 1-14 remain pending and are hereinafter examined on the merits. 

Specification
	Amendment to the specification filed on 01 June 2022 are herein acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 3 and 11, the original Specification is silent as to how “a temporal grey level morphological closing algorithm” is defined. The Specification discloses that “A commonly used technique to remove artefacts from images of a moving object captured at different points in time is temporal grey level morphological closing, in which the difference between the images at different points in time is attributed to the  moving object, such that missing information in a first image of such a sequence of images can be filled in using information of a corresponding region of a further image of such a sequence in which the information is present, typically because in the further image this information is not obscured by the moving object.” (see Specification, Page 10). The Specification further discloses “a temporal grey level morphological closing algorithm in which the edge of the acoustic shadow region 17 in the ultrasound image 150 may be detected with an edge detection algorithm, such that the edge of the acoustic shadow region 17 can be identified in terms of coordinates within the ultrasound image 150 from which the acoustic shadow region 17 is to be removed … .” (see Specification, Page 11). However, the Specification is silent as to how the claimed “temporal grey level morphological closing algorithm” is defined or implemented to achieve the claimed results. For instance, it is unknown what types of operators have been used and how the algorithm is applied to multiple images to achieve the disclosed results. For the purpose of the examination, the Examiner would assume that “a temporal grey level morphological closing algorithm” refers to any type of algorithm that can be used alone or in combination with others to remove artifacts from an image like the artifacts caused by moving objects.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3 and 11, it is unclear whether or not the claimed “temporal grey level morphological closing algorithm” refers to specific mathematical morphology operations that can be used for removing motion artifacts or refers to other algorithms that can be used to remove the artifacts from a series of images. The Specification discloses that “A commonly used technique to remove artefacts from images of a moving object captured at different points in time is temporal grey level morphological closing, in which the difference between the images at different points in time is attributed to the  moving object, such that missing information in a first image of such a sequence of images can be filled in using information of a corresponding region of a further image of such a sequence in which the information is present, typically because in the further image this information is not obscured by the moving object.” (see Specification, Page 10). The Specification further discloses “a temporal grey level morphological closing algorithm in which the edge of the acoustic shadow region 17 in the ultrasound image 150 may be detected with an edge detection algorithm, such that the edge of the acoustic shadow region 17 can be identified in terms of coordinates within the ultrasound image 150 from which the acoustic shadow region 17 is to be removed … .” (see Specification, Page 11). However, it is unclear how the claimed “temporal grey level morphological closing algorithm” is defined or implemented to achieve the claimed results. For instance, it is unknown what types of operators have been used and how the algorithm is applied to multiple images to achieve the disclosed results. For the purpose of the examination, the Examiner would assume that “a temporal grey level morphological closing algorithm” refers to any type of algorithm that can be used alone or in combination with others to remove artifacts from an image like the artifacts caused by moving objects.
Regarding Claims 1 and 9, it is unclear what the Applicant defines as a “stationary” ultrasound probe. According to the Specification of the instant Application, “during the medical  procedure, the ultrasound probe 10 typically remains in the same position on the patient's body such that the ultrasound probe 10 can be considered a stationary source of ultrasound radiation.” It remains unclear, however, whether the “stationary” ultrasound probe, as recited in Claims 1 and 9, refers to the stationary relative position of the probe to the patient body, as described in the Specification, or the stationary position of the probe relative to other organs or medical devices. For the purpose of advancing the prosecution, Examiner will assume that the “stationary” ultrasound probe, as recited in Claims 1 and 9, may refer to its stationary position relative to any living/non-living object that can be considered as related to the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4, 6-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US 2007/0167801 A1), in view of Jones (US 2014/0100439 A1), and further in view of Liu (US 2009/0149757 A1).
	Regrading Claim 1, Webler discloses an ultrasound image processing apparatus comprising an image processor arrangement (Fig. 13, see #512 for the ultrasound imaging modality and #503 for the processor; [0114] indicates that “FIG. 13 shows a block diagram example of a data processing system, which may be used with the present invention”) adapted to: 
receive a plurality of ultrasound images obtained by an ultrasound probe (Fig. 13, #512 “ultrasound based real time imaging modality; Fig. 10 shows a plurality of images collected at different cardiac cycles; [0267] a method to display real-time images; see [0041], [0072], and [0311] regarding the probe), each ultrasound image imaging an invasive medical device relative to an anatomical feature of interest during a particular phase of a cardiac cycle, said anatomical feature of interest having a that is different at different phases of the cardiac cycle (Fig. 12; [0275] “the medical procedure involves the positioning of a medical device relative to an organ that moves in a periodical fashion, such as a heart. The recorded images are indexed according to the parameter that can be used characterize the periodic behavior of the organ, such as ECG of the heart” in which the anatomical feature may refer to heart that has different shapes at different cardiac cycles due to the heartbeat; see also [0270]-[0274]), the plurality of ultrasound images covering at least two cardiac cycles (Fig. 12 wherein images are taken at multiple cardiac cycles) during which the invasive medical device is displaced relative to the anatomical feature of interest and the ultrasound probe (Fig. 12; [0275] “the medical procedure involves the positioning of a medical device relative to an organ; It is also notable that the periodic movement of an organ such as heart and navigating a catheter/medical device through its chambers, as shown in Figs. 3 and 6, will result in periodic movement of the device relative to the imaging probe); 
compile a plurality of groups of the ultrasound images (Fig. 12; [0275]-[0276] wherein a plurality of real time images are collected), wherein the ultrasound images in each group belong to the same phase of said cardiac cycles ([0276] “for a given cardiac phase related to the ECG, a corresponding recorded image can be selected from the recorded images”; Fig. 12 and [0279] wherein “the image display is updated at a period substantially the same as the cardiac cycle” and the “cycle images 3431, 3433 and 3435 correspond to the same cardiac phase”) ; and for each group: 
determine the displacement of the invasive medical device relative to the anatomical feature of interest between at least two ultrasound images in said group ([0277] wherein “The real time images … typically show the real time position of a medical device relative to the heart”; [0278] cycle images can also be displayed in one display area; [0281] wherein “present invention, the positions of medical devices and/or therapeutic points and/or diagnosis points are recorded based on the display of cycle images for a particular cardiac phase” that can be interpreted as determining the displacement of the medical device); wherein the shape of the anatomical feature of interest is the same in the at least two ultrasound images in the group and the ultrasound probe is … such that a change between the at least two ultrasound images is attributable to the displacement of the invasive medical device (Fig. 12, and [0275]-[0282], wherein heart cycles are used for synchronization and selecting images in the same phase at different cardiac cycles, and therefore, the changes can be attributed to the movement of the device. According to Page 3 of the Spec. of the instant Application, “The present invention is based on the insight that ultrasound images, e.g. volumetric images, captured at the same phase of different cardiac cycles will capture the anatomical feature of interest, e.g. a beating heart or another part of the cardiovascular system of the patient, in substantially the same shape or geometry”; see also other relevant citations stated above under Claim 1); and 
generate an augmented ultrasound image from one of the ultrasound images of the at least two ultrasound images ([0282] wherein “the image correlation operations are performed” in which “the image correlation” can be interpreted as augmenting of one of the images with the information acquired from other images).
However, Webler is silent as to removing a shadow region on the anatomical feature of interest caused by the invasive medical device from said ultrasound image based on the determined displacement of the invasive medical device. Furthermore, while Webler discloses the use of an ultrasound probe in obtaining images (Fig. 4, #3001), Webler is silent as to wherein the ultrasound probe is considered a stationary source of ultrasound.
Jones teaches removing a shadow region on the anatomical feature of interest caused by the invasive medical device from said ultrasound image based on the determined displacement of the invasive medical device ([0009] wherein “guidewire [, an invasive medical device,] artifact is removed by acquiring at least two images an imaging surface in which image is formed from a set of imaging data. The imaging surface [, the anatomical feature,] can include tissue, stents, plaque, etc. The guidewire artifact present in one of the at least two images is detected, and then replaced with data representing the imaging surface obtained from at least one other image” in which the “data representing the imaging surface” obtained from the other image can be interpreted as the determination of the displacement of the medical device in two or more images).
	In an analogous field of endeavor, Jones provides a method of removing artifacts within an image caused by medical instruments such as a guidewire by acquiring at least two images of an imaging surface and detecting the medical instrument artifact in one of the at least two images, and replacing it with data representing the imaging surface obtained from another one of the at least two images. (see Jones, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler, to include an artifact removal step based on the recorded plurality of images, like taught by Jones, in order to remove the shadow region of recorded images from the same phases of different cardiac cycles, in interventional medical procedures where the artifacts are caused by the obstruction and/or displacement of a medical device. This system also provides a method of artifact removal in images that include a medical device without requiring the system to use recorded images before the presence of the interventional medical device.
Liu teaches wherein the ultrasound probe is considered a stationary source of ultrasound ([0004], “wherein the ultrasound probe is considered a stationary source of ultrasound.”).
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones, to utilize an ultrasound probe that is held stationary, like taught by Liu, enables the user to find the best acoustic region for viewing the maximum volumetric region, then to interrogate the region by steering live 3D subvolumes over it (see Liu, [0004]).
	Regarding Claim 2, Webler as modified by Jones discloses all the elements of Claim 1 as stated above. However, Webler as modified by Jones under Claim 1 is silent as to removing the shadow region from the one ultrasound image of the at least two ultrasound images by replacing said shadow region with a corresponding region of another ultrasound image from the at least two ultrasound images, said corresponding region not being shadowed by the invasive medical device.
	Jones further teaches removing the shadow region from the one ultrasound image of the at least two ultrasound images by replacing said shadow region with a corresponding region of another ultrasound image from the at least two ultrasound images, said corresponding region not being shadowed by the invasive medical device ([0010] “During image acquisition, the guidewire is rotated or
moved to a different position within the lumen so that the at least two images are of the same imaging surface with the guidewire in a different location” and “After the guidewire artifact is detected within one of the at least two images, the guidewire artifact is replaced with data representing the imaging surface at the same location obtained from another one of the at least two images.” Therefore, the images are taken when the medical device is located at different positions in which in one of the positions, the surface of interest is not covered by the medical device compared to the other image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones under Claim 1, to include an artifact removal step based on a region that is not being shadowed by the medical device, like taught by Jones, with the same reasoning as provided under Claim 1.
	Regarding Claim 4, Webler as modified by Jones under Claim 1 taught generating augmented ultrasound images (see the rejection under Claim 1). Webler further teaches combining … ultrasound images from the respective groups into a sequence of … images imaging a full cardiac cycle ([0277] wherein “The real time images … may be the … real-time images from an ultrasound imaging system superimposed on the corresponding recorded images selected according to the real time cardiac phases, or recorded images with a representation of the medical device superimposed at the corresponding location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones under Claim 1, to display the augmented/superimposed images in a cardiac cycle, like taught by Webler, in order to provide enhanced images including the representation of a medical device in a complete cardiac cycle that might be of interest for positioning and navigating an interventional medical device during interventional procedure that are affected by moving body parts that have periodic movements like heart.
	Regarding Claim 6, Webler as modified by Jones under Claim 1 discloses the augmented ultrasound images from the respective groups (see the rejection for Claim 1).
	However, Webler as modified by Jones under Claim 1 is silent as to … store [images] in a data storage device.
Webler further teaches … store [images] in a data storage device (Fig. 13, #506; [0285] wherein “the data processing system 501 can gate the playback of pre-recorded images ( e.g., stored on nonvolatile memory 506)”).
	Regarding Claim 7, Webler as modified by Jones under Claim 1 discloses … the augmented ultrasound images from the respective groups (see the rejection for Claim 1).
	However, Webler as modified by Jones under Claim 1 is silent as to … to display [images] on a display device.
Webler further teaches  … to display [images] on a display device (Fig. 13, #508; [0277] “one display area shows the real time images”; [0278] “cycle images are also displayed in one display area”; [0282] “the cycle images present the accurate position of the medical device relative to the recorded anatomy and/or pre-recorded guide information”).
Regarding Claim 8, Webler further teaches an ultrasound probe (Fig. 13, #512 wherein an “ultrasound imaging … modality” can be interpreted as an ultrasound probe) that can be communicatively coupled to the ultrasound image processing apparatus (Fig. 13, #501 including a microprocessor #503 is connected to an ultrasound imaging modality #512) and is adapted to provide the ultrasound image processing apparatus with the plurality of ultrasound images (Fig. 13, #512 wherein real time imaging using an ultrasound imaging modality can be considered as providing a plurality of ultrasound images).
	Regrading Claim 9, Webler discloses a method of processing a plurality of ultrasound images obtained by an ultrasound probe ([0275] “a method to display images; Fig. 13 “shows one example of a typical computer system, which may be used with the present invention” including #512 “ultrasound based real time imaging modality”; see [0041], [0072], and [0311] regarding the probe), each ultrasound image imaging an invasive medical device relative to an anatomical feature of interest during a particular phase of a cardiac cycle, said anatomical feature of interest having a that is different at different phases of the cardiac cycle (Fig. 12; [0275] “the medical procedure involves the positioning of a medical device relative to an organ that moves in a periodical fashion, such as a heart. The recorded images are indexed according to the parameter that can be used characterize the periodic behavior of the organ, such as ECG of the heart” in which the anatomical feature may refer to heart that has different shapes at different cardiac cycles due to the heartbeat; see also [0270]-[0274]), the plurality of ultrasound images covering at least two cardiac cycles (Fig. 12 wherein images are taken at multiple cardiac cycles) during which the invasive medical device is displaced relative to the anatomical feature of interest  and the ultrasound probe (Fig. 12; [0275] “the medical procedure involves the positioning of a medical device relative to an organ; It is also notable that the periodic movement of an organ such as heart and navigating a catheter/medical device through its chambers, as shown in Figs. 3 and 6, will result in periodic movement of the device relative to the imaging probe), the method comprising, with an image processor arrangement of an ultrasound image processing apparatus (Fig. 13, #503 microprocessor and #512 ultrasound based real time imaging modality; see also #502 Bus that connects all the parts together):
Receiving said plurality of ultrasound images (Fig. 13, #512 “ultrasound based real time imaging modality; Fig. 10 shows a plurality of images collected at different cardiac cycles; [0267] a method to display real-time images); 
compiling a plurality of groups of the ultrasound images (Fig. 12; [0275]-[0276] wherein a plurality of real time images are collected), wherein the ultrasound images in each group belong to the same phase of said cardiac cycles ([0276] “for a given cardiac phase related to the ECG, a corresponding recorded image can be selected from the recorded images”; Fig. 12 and [0279] wherein “the image display is updated at a period substantially the same as the cardiac cycle” and the “cycle images 3431, 3433 and 3435 correspond to the same cardiac phase”) ; and for each group: 
determining the displacement of the invasive medical device relative to the anatomical feature of interest between at least two ultrasound images in said group ([0277] wherein “The real time images … typically show the real time position of a medical device relative to the heart”; [0278] cycle images can also be displayed in one display area; [0281] wherein “present invention, the positions of medical devices and/or therapeutic points and/or diagnosis points are recorded based on the display of cycle images for a particular cardiac phase” that can be interpreted as determining the displacement of the medical device); wherein the shape of the anatomical feature of interest is the same in the at least two ultrasound images in the group and the ultrasound probe is … such that a change between the at least two ultrasound images is attributable to the displacement of the invasive medical device (Fig. 12, and [0275]-[0282], wherein heart cycles are used for synchronization and selecting images in the same phase at different cardiac cycles. According to Page 3 of the Spec. of the instant Application, “The present invention is based on the insight that ultrasound images, e.g. volumetric images, captured at the same phase of different cardiac cycles will capture the anatomical feature of interest, e.g. a beating heart or another part of the cardiovascular system of the patient, in substantially the same shape or geometry”; see also other relevant citations stated above under Claim 9); and 
generating an augmented ultrasound image from one of the ultrasound images of the at least two ultrasound images ([0282] wherein “the image correlation operations are performed” in which “the image correlation” can be interpreted as augmenting of one of the images with the information acquired from other images).
However, Webler is silent as to removing a shadow region on the anatomical feature of interest caused by the invasive medical device from said ultrasound image based on the determined displacement of the invasive medical device. Furthermore, while Webler discloses the use of an ultrasound probe in obtaining images (Fig. 4, #3001), Webler is silent as to wherein the ultrasound probe is considered a stationary source of ultrasound.
Jones teaches removing a shadow region on the anatomical feature of interest caused by the invasive medical device from said ultrasound image based on the determined displacement of the invasive medical device ([0009] wherein “guidewire [, an invasive medical device,] artifact is removed by acquiring at least two images an imaging surface in which image is formed from a set of imaging data. The imaging surface [, the anatomical feature,] can include tissue, stents, plaque, etc. The guidewire artifact present in one of the at least two images is detected, and then replaced with data representing the imaging surface obtained from at least one other image” in which the “data representing the imaging surface” obtained from the other image can be interpreted as the determination of the displacement of the medical device in two or more images).
	In an analogous field of endeavor, Jones provides a method of removing an artifact within an image caused by medical instruments such as a guidewire by acquiring at least two images of an imaging surface and detecting the medical instrument artifact in one of the at least two images, and replacing it with data representing the imaging surface obtained from another one of the at least two images. (see Jones, Abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler, to include an artifact removal step based on the recorded plurality of images, like taught by Jones, in order to remove the shadow region of recorded images from the same phases of different cardiac cycles, in interventional medical procedures where the artifacts are caused by the obstruction and/or displacement of a medical device. This system also provides a method of artifact removal in images that include a medical device without requiring the system to use recorded images before the presence of the interventional medical device.
Liu teaches wherein the ultrasound probe is considered a stationary source of ultrasound ([0004], “wherein the ultrasound probe is considered a stationary source of ultrasound.”).
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones, to utilize an ultrasound probe that is held stationary, like taught by Liu, enables the user to find the best acoustic region for viewing the maximum volumetric region, then to interrogate the region by steering live 3D subvolumes over it (see Liu, [0004]).
	Regarding Claim 10, Webler as modified by Jones discloses all the elements of Claim 9 as stated above. However, Webler as modified by Jones under Claim 9 is silent as to replacing said shadow region with a corresponding region of another ultrasound image from the at least two ultrasound images, said corresponding region not being shadowed by the invasive medical device.
	Jones further teaches replacing said shadow region with a corresponding region of another ultrasound image from the at least two ultrasound images, said corresponding region not being shadowed by the invasive medical device ([0010] “During image acquisition, the guidewire is rotated or
moved to a different position within the lumen so that the at least two images are of the same imaging surface with the guidewire in a different location” and “After the guidewire artifact is detected within one of the at least two images, the guidewire artifact is replaced with data representing the imaging surface at the same location obtained from another one of the at least two images.” Therefore, the images are taken when the medical device is located at different positions in which in one of the positions, the surface of interest is not covered by the medical device compared to the other image).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones under Claim 9, to include an artifact removal step based on a region that is not being shadowed by the medical device, like taught by Jones, with the same reasoning as provided under Claim 9.
	Regarding Claim 12, Webler as modified by Jones under Claim 9 taught generating augmented ultrasound images (see the rejection under Claim 9). Webler further teaches combining … ultrasound images from the respective groups into a sequence of … images imaging a full cardiac cycle ([0277] wherein “The real time images … may be the … real-time images from an ultrasound imaging system superimposed on the corresponding recorded images selected according to the real time cardiac phases, or recorded images with a representation of the medical device superimposed at the corresponding location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound imaging method, as taught by Webler and modified by Jones under Claim 9, to display the augmented/superimposed images in a cardiac cycle, like taught by Webler, in order to provide enhanced images including the representation of a medical device in a complete cardiac cycle that might be of interest for positioning and navigating an interventional medical device during interventional procedure that are affected by moving body parts with periodic movements like heart.
	Regarding Claim 14, Webler as modified by Jones under Claim 9 discloses … the augmented ultrasound images from the respective groups … from the respective groups (see the rejection for Claim 9).
	However, Webler as modified by Jones under Claim 9 is silent as to … a data storage device and/or displaying [images] on a display device.
Webler further teaches a data storage device (Fig. 13, #506; [0285] wherein “the data processing system 501 can gate the playback of pre-recorded images ( e.g., stored on nonvolatile memory 506)”) and/or displaying [images] on a display device (Fig. 13, #508; [0277] “one display area shows the real time images”; [0278] “cycle images are also displayed in one display area”; [0282] “the cycle images present the accurate position of the medical device relative to the recorded anatomy and/or pre-recorded guide information”).

Claims  3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US 2007/0167801 A1), in view of Jones (US 2014/0100439 A1), in view of Liu (US 2009/0149757 A1), and further in view of Pedone (Matteo Pedone & Janne Heikkilä, Constrain Propagation for Ghost Removal in High Dynamic Range Images, Proceedings of the Third International Conference on Computer Vision Theory and Applications, pages 36-41 (2008)).
	Regarding Claim 3, Webler as modified by others, as stated under Claim 1, discloses an image processing apparatus that adapted to remove the shadow region  on the anatomical feature of interest caused by the invasive medical device from one of the ultrasound images of the at least two ultrasound images (see the rejection under Claim 1).
	However, Webler as modified by others in Claim 1 is silent as to … using a temporal grey level morphological closing algorithm. 
	Pedone teaches using a temporal grey level morphological closing algorithm. (Page 36, Abstract, “the presence of moving objects in the scene that causes the so called ghosting artifacts”; Page 37, Section 3, first Paragraph, “suitable for high dynamic range applications and lead to a superior removal of ghosts” that can be interpreted as having multiple image frames of a scene and temporal analysis; Page 39, Col. 2, first Paragraph, “For each exposure, two morphological operation are applied to the binary images relative to the lower and higher weights: respectively close” in which binary images can be interpreted as gray-level).
	Pedone utilizes morphological operations for a similar problem of removing moving objects artifacts in dynamic range images. Similarly, Webler as modified by others, provided a method of artifact removal for removing the shadow of moving objects such as medical instruments in dynamic range images of a feature of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 1, to utilize morphological operations in the analysis to provide an effective method for removing the artifact of moving objects in dynamic range images which can result in reduction and removal of ghosting artifacts (see Pedone, Abstract).
	Regarding Claim 11, Webler as modified by others, as stated under Claim 9, discloses removing the shadow region on the anatomical feature of interest caused by the invasive medical device from one of the ultrasound images of the at least two ultrasound images (see the rejection under Claim 9).
	However, Webler as modified by others in Claim 9 is silent as to … using a temporal grey level morphological closing algorithm. 
	Pedone teaches using a temporal grey level morphological closing algorithm. (Page 36, Abstract, “the presence of moving objects in the scene that causes the so called ghosting artifacts”; Page 37, Section 3, first Paragraph, “suitable for high dynamic range applications and lead to a superior removal of ghosts” that can be interpreted as having multiple image frames of a scene and temporal analysis; Page 39, Col. 2, first Paragraph, “For each exposure, two morphological operation are applied to the binary images relative to the lower and higher weights: respectively close” in which binary images can be interpreted as gray-level).
	Pedone utilizes morphological operations for a similar problem of removing moving objects artifacts in dynamic range images. Similarly, Webler as modified by others, provided a method of artifact removal for removing the shadow of moving objects such as medical instruments in dynamic range images of a feature of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 9, to utilize morphological operations in the analysis to provide an effective method for removing the artifact of moving objects in dynamic range images which can result in reduction and removal of ghosting artifacts (see Pedone, Abstract).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Webler (US 2007/0167801 A1), in view of Jones (US 2014/0100439 A1), in view of Liu (US 2009/0149757 A1), and further in view of Hansegard (US 8,795,178 B2).
Regarding Claim 5, Webler as modified by others discloses all the elements of Claim 1. 
However, Webler as modified by others in Claim 1 is silent as to determine a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest; determine a position of the invasive medical device relative to the anatomical feature of interest; extrapolate an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device; and remove the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device.
Hansegard teaches determine a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest (Fig. 3, #106 ultrasound probe; Fig. 2, #202 where the ultrasound data/images acquired; Fig. 3, #106 and #152 wherein a region of interest/anatomical feature of interest is determined relative to the position of the probe that can be interpreted as determining the position of the probe relative to the anatomical feature of interest); 
determine a position of the invasive medical device relative to the anatomical feature of interest (Fig. 2, #204; Col. 5, Line 55-Col. 6, Line 47 wherein “different techniques may be used to identify the position of the interventional device);
extrapolate an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device (Col. 7, Lines 18-20 wherein “the processor 116 identifies a shadow region 154 caused by the position of the  interventional device 150 with respect to the probe”; Fig. 3, #154 and #150 wherein the shadowed region is shown with respect to the probe and the interventional medical device; Fig. 2, #206) and 
remove the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device (Col. 8, Lines 23-27, wherein “Still referring to FIG. 5, a shadow image area 252, represented by the hatching, is generated based on ultrasound data acquired from the shadow region 154 ( shown in FIG. 3) while non-shadow image area 254 is generated based on ultrasound data acquired from the non-shadow region 160”; Fig. 5, wherein #152 shows the shadowed region in the image by the hatching in which the shading in the image can be considering as removing the shadow region).
In a similar field of endeavor, Hansegard provides a method of ultrasound image processing in the presence of interventional medical devices that create shadow regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 1, to identify a shadow region caused by an interventional medical device, like taught by Hansegard, to enable the system  to determine if a portion of the image is generated from reliable data acquired from outside the shadow region or from unreliable data acquired from the shadow region and provide more accurate ultrasound imaging information that helps the physician identify shadowed regions in a an anatomical feature of interest caused by the obstruction of medical devices.
Regarding Claim 13, Webler as modified by others discloses all the elements of Claim 9. 
However, Webler as modified by others in Claim 9 is silent as to determining a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest; determining a position of the invasive medical device relative to the anatomical feature of interest; extrapolating an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device; and removing the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device.
Hansegard teaches determining a position of an ultrasound probe with which the plurality of ultrasound images have been captured relative to the anatomical feature of interest (Fig. 3, #106 ultrasound probe; Fig. 2, #202 where the ultrasound data/images acquired; Fig. 3, #106 and #152 wherein a region of interest/anatomical feature of interest is determined relative to the position of the probe that can be interpreted as determining the position of the probe relative to the anatomical feature of interest); 
determining a position of the invasive medical device relative to the anatomical feature of interest (Fig. 2, #204; Col. 5, Line 55-Col. 6, Line 47 wherein “different techniques may be used to identify the position of the interventional device);
extrapolating an expected location of said shadow region on the anatomical feature of interest from the determined positions of the ultrasound probe and the invasive medical device (Col. 7, Lines 18-20 wherein “the processor 116 identifies a shadow region 154 caused by the position of the  interventional device 150 with respect to the probe”; Fig. 3, #154 and #150 wherein the shadowed region is shown with respect to the probe and the interventional medical device; Fig. 2, #206); and 
removing the shadow region on the anatomical feature of interest in the extrapolated expected location based on the determined displacement of the invasive medical device (Col. 8, Lines 23-27, wherein “Still referring to FIG. 5, a shadow image area 252, represented by the hatching, is generated based on ultrasound data acquired from the shadow region 154 ( shown in FIG. 3) while non-shadow image area 254 is generated based on ultrasound data acquired from the non-shadow region 160”; Fig. 5, wherein #152 shows the shadowed region in the image by the hatching in which the shading in the image can be considering as removing the shadow region).
In a similar field of endeavor, Hansegard provides a method of ultrasound image processing in the presence of interventional medical devices that create shadow regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion artifact removal step, as taught by Webler and modified by others under Claim 9, to identify a shadow region caused by an interventional medical device, like taught by Hansegard, to enable the system  to determine if a portion of the image is generated from reliable data acquired from outside the shadow region or from unreliable data acquired from the shadow region and provide more accurate ultrasound imaging information that helps the physician identify shadowed regions in a an anatomical feature of interest caused by the obstruction of medical devices.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments.
With regard to the first non-final Office action, regarding the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), Applicant traverses the rejections and refers to the Specification where it is stated that “A commonly used technique to remove artefacts from images of a moving object captured at different points in time is temporal grey level morphological closing … .” (see Applicant’s Remarks, Section IV., C.). Applicant further refers to U.S. Pat. 5,938,606, commonly owned by the Applicant, as an example of a “temporal grey level morphological closing” algorithm. (see Applicant’s Remarks, Section IV., C.). Examiner respectfully disagrees. The aforementioned granted patent (U.S. Pat. 5,938,606) discloses “a signal processing method” that, in part, utilizes morphological closing. However, the above patent never mentions the phrase “temporal grey level morphological closing” or alike, and the mere use of the morphological closing operation in a signal processing method cannot be used as a basis to define the details of the alleged “temporal grey level morphological closing” algorithm as recited in Claims 3 and 11, and subsequently, the “temporal grey level morphological closing” algorithm“ cannot be considered as a commonly known technique. Furthermore, “The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability.” (see MPEP 2001; 37 C.F.R. 1.56). Accordingly, if the U.S. Pat. 5,938,606 is material to patentability of the instant Application, the Applicant is encouraged to disclose this information in an Information Disclosure Statement (IDS).
Applicant also alleges that “Webler, and Jones, even when combined, does not disclose or suggest” the amended Claim 1, as “the amendments clarify the relationship between the invasive medical device, the ultrasound probe, and the anatomical feature.” Examiner respectfully disagrees because the clarification of the relationship between various limitations of Claim 1 has resulted in changing the scope of the claim by adding new limitations which has been addressed in the newly provided obviousness analysis under Claim 1 stated in the present Office action. In this regard, it is further notable that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." (see MPEP 2111). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, again, in light of the new limitations added to Claim 1 by virtue of amendments, Examiner directs the attention of the Applicant to the newly provided obviousness analysis under Claim 1, 35 U.S.C. 103, stated above.
Finally, with regard to the first non-final Office action, objections to the Specification are withdrawn in light of the amended Specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                          

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793